Citation Nr: 0906594	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
residuals of carcinoma of throat, nose, and tonsils, 
secondary to asbestos exposure, on appeal from an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from April 1966 to 
Janaury 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
Lincoln, Nebraska.  That decision granted service connection 
and assigned a noncompensable evaluation for the residuals of 
carcinoma of the throat, nose, and tonsils.  The appellant 
was notified and he appealed.  Subsequent to his appeal, the 
RO awarded a 10 percent rating.  This was not a full grant of 
the benefit sought on appeal because a higher rating is 
available.  Regarding a claim for an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this issue remains before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In 2003, the appellant submitted a claim for VA compensation 
benefits asking that service connection be granted for 
squamous cell carcinoma of the throat to include the right 
tonsil and right cervical lymph nodes.  It was finally 
determined that the appellant's carcinoma and the residuals 
thereof should be service-connected and service connection 
was granted by the Lincoln RO in April 2007.  The RO assigned 
a noncompensable evaluation and used the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Codes 7799 and 7709 
(2002).  The RO further classified the appellant's condition 
as squamous cell carcinoma of the throat, nose, and tonsils 
due to asbestos exposure.  

After the appellant expressed disagreement with the 
disability rating that was assigned, he underwent a VA 
Lymphatic Disorders Exam in November 2007.  The examiner 
wrote that he did not review the appellant's claims folder 
prior to examining the appellant.  In the beginning of the 
examination report, the examiner wrote that the appellant 
continued to have residuals as a result of his cancer.  The 
doctor then noted that the appellant was having difficulty in 
producing saliva and swallowing.  It was further noted that 
the appellant had mouth sores and difficulty with speech.  
The tongue produced a burning sensation and the appellant had 
lost his sensation of taste.  It was further written that the 
residuals appeared to be chronic, ongoing, and slowly 
progressive.  

It is noted that the examiner did not comment on any scar 
that was the result of any lymphectomy that may have 
previously occurred.  Moreover, the examiner did not provide 
any findings with respect to the appellant's nose; i.e., 
whether there were any cancer residuals that were 
specifically affecting the nose.  Nevertheless, on the basis 
of that examination, the RO assigned a 10 percent rating in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Codes 7709 and 6276 (2002).  

The VA has a duty to assist the appellant and this duty 
includes obtaining/conducting a thorough and contemporaneous 
examination of the appellant.  Despite case law 
pronouncements which state that medical examinations should 
take into account prior medical treatment and findings, the 
record indicates that this review was not accomplished.  The 
examining physician specifically wrote that the appellant's 
claims folder was not available for review.  The fulfillment 
of the VA's statutory duty to assist the appellant includes 
providing additional VA examination by a specialist when 
indicated, and conducting a thorough and contemporaneous 
medical examination, and providing a medical opinion, which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Because, in the 
opinion of the Board, a physician has not commented 
specifically on the appellant's renewed contentions and 
assertions, and the examiner has not had the benefit of 
reviewing all of the appellant's medical records, the claim 
is remanded for the purpose of obtaining additional medical 
information that would provide answers to the appellant's 
contentions.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment for his 
cancer since January 2003, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO/AMC should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

2.  Only after all of the appellant's 
medical records have been obtained and 
included in the claims folder, the RO/AMC 
should arrange for the appellant to be 
examined by an appropriate specialist, 
who has not previously examined him, and 
the specialist should comment on the 
severity of the appellant's cancer 
residuals.  The claims folder and a copy 
of this remand are to be made available 
to the examiner to review prior to the 
examination.  All indicated tests and 
studies should be performed, and all 
clinical findings should be reported in 
detail and correlated to specific 
diagnoses.  A comprehensive clinical 
history should be obtained.  The 
examination report should include 
discussions of the appellant's documented 
medical history and assertions.  It is 
requested that the examiner identify what 
symptoms, if any, the appellant currently 
manifests, or has manifested in the 
recent past, that are attributable to his 
service-connected cancer residuals.  

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2008); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


